Exhibit 10.30.1

Agreement on Investment and Construction of Industrial Land in Ningbo

Party A: Management Committee of Ningbo Wangchun Industrial Park ("Party A")

Party B: GLOBAL Technology Inc. ("Party B")

WHEREAS, in accordance with the regulations and requirements set forth in the
Property, Contract, Land Administration, and other applicable Laws of the
People's Republic of China, and in the Notice on Further Promote Economic and
Intensive Land Use (file No.129〔2011〕 issued by the Ningbo government), in the
spirits of equality, free will, integrity, and economic and intensive land use,
Party A and Party B hereto agree as follows:

Section I Introduction

1. Project Name: Land V-03-1 of Ningbo Wangchun Industrial Park.

2. Construction Site Location: Ningbo Wangchun Industrial Park, as indicated on
the Red-Lined Site Plan.

3. Budget: the aggregate investment shall be RMB 361.5 million or above, and the
investment intensity shall be RMB  15 thousand/square meters or above.

4. Profits: in the Developmental Period (3 years), the average annual production
value shall not be less than RMB 5 million/mu, with an average annual revenue of
0.7 million/mu or above; and in the Profitable Period (3 years), the average
annual production value shall not be less than 10 million/mu, with an average
annual revenue of 1.5 million/mu or above.

Note: the Developmental Period shall be defined as the first 3 years, and the
Profitable Period is the 4th - 6th year, upon completion and acceptance of the
project.

Section II Use and Management of the Industrial Land

1. The land shall be an area of 24100 square meters, with a plot ratio of
1.5≤R≤2.3, a building density of ≤50%, a greening rate of ≤20%, and subject to
any other prerequisites set forth in the Project Requirements and Contract for
the







--------------------------------------------------------------------------------

 



Assignment of the Right to Use State-owned Construction Land.

2. Nature and term of the land use: the project shall make use of the land as
industrial land, for the industry of design and manufacture of optical
fiber/cable based communication devices, during a period of 50 years.

3. Party B shall give Party A the deposit of RMB 100 thousand/mu in a lump sum
for kick-off insurance within 10 days of signing of this agreement. No part of
deposit shall be deducted from the assignment fee, Party B shall request for
refund by a proof of starting construction, and Party A shall return the deposit
in full within 15 days of receiving the request. If Party B fails to start
construction in 2 years of obtaining the use rights of the Land, the deposit
becomes non-refundable.

4. Construction Management of the Project Land

(1) Party B shall be liable for completing the project planning and design
scheme (including a floor plan, an aerial view, and a rendered elevation of the
main building) and construction plan within 100 days of winning the bid for the
land, and send a copy to the Planning Department and Party A respectively for
reviewing.

(2) The project shall be in compliance with all terms and conditions specified
by the Planning Department.

(3) Party B shall commence and complete the project within the period set forth
in the Contract for the Assignment of the Right to Use State-owned Construction
Land. In case that commencing or completion of the project is not feasible,
Party B shall send a time extension request to Party A and the assigner, and
postpone the commencing or/and completion date with the consent of Party A and
the assigner, but the time extension shall be within 1 year.

(4) If Party B fails to achieve the expected annual production value of 10
million/mu or annual revenue of 1.5 million/mu in the Profitable Period, Party B
then become ineligible for any incentive or supportive policies of Haishu
District, and shall pay to Party A for liquidated damages of RMB 350
thousand/mu.

(5) In case that Party B needs to lease, transfer or contribute the project land
for shares, such lease, transfer or contribution for shares must be approved by
Party A and the Haishu District government. Otherwise, Party A has the right to
cease supplying electricity, water and other resources, and report the case to
relevant







--------------------------------------------------------------------------------

 



authority for further actions.

Section III Rights and Obligations of Both Parties

(Part A) Rights and Obligations of Party A

1. After Party B signing the Contract for the Assignment of the Right to Use
State-owned Construction Land and paying assignment fee and other applicable
fees, Party A shall assist Party B in obtaining local government's certificate
of compliance.

2. Party A shall be liable for offer one-stop high quality service for the
project, to enable Party B to bring out a smooth construction, and assist Party
B in getting through any industry and commerce, tax registration, planning,
environmental protection, and housing construction related approval procedures,
where Party B shall be liable for preparing fundamental application documents
and fees.

3. Party A shall coordinate the setting-up of temporary water and electricity
supply and pipe networks to the red line of the site, Party B shall assume any
other wiring expenses.

4. In accordance with the power system planning  of industrial  park and Party
B's need of electricity, Party A has the right to request Party B build houses
for ring network stations, which Party B must comply and assume corresponding
construction fees.

(Part B) Rights and Obligations of Party B

1. Party B shall arrange the construction in strict accordance with the scheme
approved by the Planning Department, and commence, complete and put the project
into production, ensuring building quality and assuming applicable expenses.

2. Party B shall strictly abide by applicable PROC laws and regulations
regarding environmental protection, work safety and other aspects.

3. During the construction, Party B shall submit monthly investment report to
Party A, stating the actual progress of investment in the project.

4. Party B shall be responsible for the road, water supply and drainage,
greening and other private facilities inside the red line, and the drainage
system shall be in compliance with national standard.

5. All pipes and wires that Party A sets up for public utilities shall be
allowed to







--------------------------------------------------------------------------------

 



go in, out, through or over the project land with Party B's consent.

Section IV Liabilities for Breach of Contract

1. Party A shall be liable for any failures of starting construction resulting
from Party A, and with the consent of assigner, allow Party B to postpone the
commencing, completion and putting the project into production.

2. In case that Party B fails to start construction by the date specified in
this agreement or otherwise agreed to, Party B shall be payable to the assigner
for liquidated damages of 1‰ of the total assignment fee of Contract for the
Assignment of the Right to Use State-owned Construction Land for each day
overdue, and the assigner shall have the right to request Party B for
fulfillment of this agreement.

3. If the aggregate investment or investment intensity turns out to be below the
standards specified in this agreement, the assigner shall be entitled to request
Party B to pay for liquidated damages pro rata and continue to fulfill this
agreement.

4. If the floor space index floor area ratio of the project land turns out to be
below the minimum specified in this agreement, the assigner shall be entitled to
demand Party B to pay for liquidated damages pro rata and continue to fulfill
this agreement.

5. If the greening rate or building density exceeds the standards specified in
this agreement, Party B shall be payable to the assigner for liquidated damages
of 1‰ of the assignment fee.

6. Any transfer, lease or mortgage contract for the right to use state-owned
construction land shall be in compliance with PROC laws and regulations, and the
terms and conditions set forth in the Contract for the Assignment of the Right
to Use State-owned Construction Land, this Agreement, and the Small and Micro
Businesses Land Use Commitment of Agreement Fulfillment.

Section V This agreement shall be signed at the same time of and take equivalent
legal effect with the Contract for the Assignment of the Right to Use
State-owned Construction Land, and Party B's failure in signing this agreement
accordingly shall be perceived as a waiver of the right to accept the assignment
of the land. This agreement may be complemented by any other terms and
conditions agreed by both parties.







--------------------------------------------------------------------------------

 



Section VI In case this agreement turns out to be unfulfillable due to force
majeure, both Parties shall come to a settlement through negotiation.

Section VII This agreement shall be executed in quadruplicate, Party A and Party
B shall keep two copies each.

Party A: Management Committee of Ningbo Wangchun Industrial Park

    

Party B: GLOBAL Technology Inc.

 

 

 

(Seal)

 

(Seal)

 

 

 

 

 

 

Legal Representative (Authorized Agent)

 

Legal Representative (Authorized Agent)

 

 

 

(Signature):

 

(Signature):

 

 

 

 

 

Date:29th December, 2017

 



--------------------------------------------------------------------------------